                         ZEICHNER ELLMAN & KRAUSE LLP
                                      1211 A VENUE OF THE AMERICAS
                                       NEW YORK, NEW YORK 10036                           35 MASON STREET
                                                                                        GREENWICH, CT 06830
                                              (212) 223-0400                                (203) 622-0900
                                           FAX: (212) 753-0396                           FAX: (203) 862-9889

                                            www.zeklaw.com
                                                                                     103 EISENHOWER PARKWAY
   DIRECT DIAL                                                                           ROSELAND, NJ 07068
    (212) 826-5357                                                                          (973) 618-9100
bgoodman@zeklaw.com                                                                      FAX: (973) 364-9960

                                                       November 27, 2019


           BYECF
                                                                              L'SDC-SDNY
           Honorable Ronnie Abrams                                            DOCVMENT
           United States District Judge                                        1
                                                                                   i C rRO:\'JCALLY FILED
           Thurgood Marshall United States Courthouse
           40 Foley Square, Courtroom 1506
           New York, New York 10007

                            Citibank, N.A. v. Law Offices of Rachel Zamata
                                  Case No. 18 CV 9973 (RA} (OTW}

           Dear Judge Abrams,

                         We represent plaintiff Citibank, N .A. Pursuant to the Case Management
           Plan and Scheduling Order filed July 29, 2019, the Court scheduled a conference for
           December 6, 2019. [ECF Doc. No. 25] By Order of Reference filed November 6,
           2019, Your Honor referred this action to the Honorable Ona T. Wang for general pre-
           trial management (including scheduling), and to resolve discovery disputes that have
           arisen between the parties. [ECF Doc. Nos. 28 and 29]

                          Accordingly, we write with Defendant's attorney's consent to jointly
           request that the Court excuse counsel from appearing for the December 6 conference,
           and adjourn it or remove it from the calendar.




           cc:    A. Michael Furman, Esq. (by ECF)

                                                 Application granted. The post-discovery conference
                                                 scheduled for December 6, 2019 is adjourned sine die.

                                                 SO ORDERED.


                                                                     Rb eAbrams,LJ.s.D.J.
                                                                     December 2, 2019
